DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 19, 27 and 33 are amended.
Claims 22 and 31 are canceled.
Claims 19-21, 23-30, 32 and 33 are examined on the merits.
Response to Arguments
Applicant's arguments filed 01/22/2021 have been fully considered but they are not persuasive:
With respect to independent claims 19, 27 and 33, Applicants argue that the combination of references is improper because the manifold of Blott comprises two kinds of tubes, i.e. an inlet tube and an outlet tube providing both delivery of fluid and evacuation of fluid.
However, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In this case, the reference of Blott has been brought here not for bodily incorporation of Blott’s manifold into the invention of Hunt but as a teaching that it is known to construct a liquid collection device in a sinusoidal arrangements, wherein a direction of fluid flow in the first channel portion is in a substantially opposite .

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to 
Claims 19, 23-28, 32 and 33 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hunt et al. (US 6,142,982) in view of Blott et al. (US 2007/0141128).
Regarding claims 19 and 23, Hunt discloses a system for storing fluid from a tissue site (Abstract, lines 1-9), the system comprising: 
a porous pad (col. 6, line 15) that is a wound packing material adapted to be positioned over the tissue site; 
a cover layer 703 (col. 5, line 44; fig. 7B) adapted to cover the wound packing material and skin adjacent to the tissue site to form a sealed space, since the cover 703 comprises a pressure-sensitive adhesive layer (col. 5, lines 46-47), the cover layer having an aperture 702 (col. 5, line 30; fig. 7B) and a first wound facing side and a second side opposite the first side, since the cover layer is a material article having a thickness; and 
a collection container 100 (col. 4, line 2; fig. 1) capable of being positioned on the second side of the cover layer and coupled to the aperture due to its mechanical structure. 

    PNG
    media_image1.png
    301
    420
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

	Hunt does not expressly disclose the collection container having a first fluid channel portion and a second fluid channel portion so that a direction of fluid flow in the first channel portion is in a substantially opposite direction from a direction of fluid flow in the second channel portion, at least one of the first fluid channel portion and the second fluid channel portion adapted to contain liquid from the tissue site.
	Blott teaches the wound cleansing apparatus (Abstract, lines 1-2) comprising the manifold that is a fluid collection device having multiple channel portions, as required by 

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the container in the apparatus of Hunt of plurality of channels in sinusoidal arrangement, as taught by Blott in order to collect fluid directly from the wound, as motivated by Blott (page 21, [0534], lines 3-6).
Regarding claims 24 and 32, Hunt discloses the apparatus comprising a connection tube 101, 106 (col. 4, lines 35-40; fig. 1) coupling the collection container to the aperture 702 of the dressing (see fig. 7B).
Regarding claim 25, Hunt discloses the apparatus comprising a reduced- pressure source 6 (col. 1, lines 47-48; fig. 1) adapted to be fluidly coupled to the collection container to supply reduced pressure through the collection container to the wound packing material.
Regarding claim 26, Hunt discloses the apparatus comprising a porous pad (col. 6, line 15) that is a wound packing material inherently transferring fluids from the tissue 
Regarding claim 27, Hunt discloses a system for storing fluid from a tissue site, the system comprising: 
a cover layer 703 (col. 5, line 44; fig. 7B) adapted to cover the wound packing material and skin adjacent to the tissue site to form a sealed space, since the cover 703 comprises a pressure-sensitive adhesive layer (col. 5, lines 46-47), the cover layer having an aperture 702 (col. 5, line 30; fig. 7B) and a first wound facing side and a second side opposite the first side, since the cover layer is a material article having a thickness; and 
a collection container 100 (col. 4, line 2; fig. 1) capable of being positioned on the second side of the cover layer and coupled to the aperture due to its mechanical structure.
Hunt does not expressly disclose the collection container comprising a plurality of channels arranged in a general parallel relation along a major portion of the respective lengths of the channels, wherein the direction of fluid flow in a first channel of the plurality of channels is substantially opposite the direction of fluid flow in a second channel of the plurality of channels; wherein at least one of the first channel and the second channel are adapted to contain liquid from the tissue site.
Blott teaches the wound cleansing apparatus (Abstract, lines 1-2) comprising the manifold that is a fluid collection device having plurality of channels in a sinusoidal arrangements, wherein a direction of fluid flow in the first channel portion is in a 
The rationale of obviousness rejection discussed above in claim 19 is incorporated herein in its entirety.
Hunt discloses the apparatus comprising a reduced- pressure source that is a pump 6 (col. 1, lines 47-48; fig. 1) adapted to be fluidly coupled to the collection container to supply reduced pressure through the collection container to the wound packing material.
Regarding claim 33, Hunt discloses the method of operation of the apparatus for storing fluid from a tissue site (Abstract, lines 1-9) based on the schematic layout in fig. 1 (col. 3, lines 57-58), i.e.:
via a fluid flow path 101, 106 (col. 4, lines 35-40; fig. 1)  comprising a subatmospheric pressure source 6 (col. 1, lines 47-48; fig. 1) configured to be fluidically connected to a wound cover via a collection container 100 (col. 4, line 2; fig. 1), applying subatmospheric pressure to the wound cover to draw fluid away from the tissue site to the collection container, wherein the cover layer comprises a first wound facing side and a second side opposite the first side, since the cover layer is a material article having a thickness, and a collection container 100 (col. 4, line 2; fig. 1) capable of being positioned on the second side of the cover layer and coupled to the aperture due to its mechanical structure.
Hunt does not expressly disclose the collection container comprising a plurality of channels arranged in a general parallel relation along a major portion of the respective lengths of the channels, wherein the direction of fluid flow in a first channel of the 
Blott teaches the method of treatment a wound (Abstract, line 13) using the wound cleansing apparatus (Abstract, lines 1-2) comprising the manifold that is a fluid collection device having plurality of channels in a sinusoidal arrangements in substantially parallel relation, wherein a direction of fluid flow in the first channel portion is in a substantially opposite direction from a direction of fluid flow in the second channel portion (See page 21, [0533] and [0534]; Fig. 8c).
The rationale of obviousness rejection discussed above in claim 19 is incorporated herein in its entirety.
Claims 20, 21, 29 and 30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hunt et al. (US 6,142,982) in view of Blott et al. (US 2007/0141128), and further in view of Cottone et al. (US 5,707,173).
Hunt in view of Blott disclose the invention discussed above but do not expressly disclose the apparatus, wherein the collection container comprises an absorbent material disposed in the first channel and the second channel.
Cottone teaches the liquid collection container (Abstract, lines 1-2) with an absorbent material positioned within the container (Abstract, lines 2-3).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to supply the collection channels of Hunt/ Blott, i.e. covering at least the portion of channels, as required by claims 21 and 30, with the absorbent .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILYA Y TREYGER whose telephone number is (571)270-3217.  The examiner can normally be reached on 9:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ILYA Y TREYGER/           Examiner, Art Unit 3781                                                                                                                                                                                             /TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781